OPINION
By THE COURT.
We have read and considered the entire.record and find no *271alleged errors well made. Any defect in service was waived by a general appearance on the part of the defendant. Vol. 32, O. Jur. pp. 511, 512. Furthermore, it reasonably appears that Mrs. William B. Hall and Lucille Hall is one and the same person. We find no error in the record which affects the substantial rights of the defendant and in our opinion substantial justice has been done.
Judgment affirmed.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.